DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of the spine is a first spine and the system further comprises: a second spine; and a pin configured to connect the alignment plate of the first spine to an alignment plate of the second spine such that the alignment plates extend circumferentially about the post when the system is assembled on the post.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
		The primary reason for the allowance of claim 20 is the inclusion of a plurality of pins, each pin of the plurality of pins configured to connect the alignment plate of a first spine of the plurality of spines to an alignment plate of a second spine of the plurality of spines such that the alignment plates of the first and second spines extend circumferentially about the post when the system is assembled on the post.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634